Citation Nr: 1540409	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to March 1962, and had unverified service with the Air National Guard from October 1954 to December 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2015, the Veteran testified before the undersigned at a video conference hearing; a transcript is in the record.  At the hearing, a 30-day abeyance period was granted to allow for the submission of additional evidence.  That evidence consisted of 2015 VA treatment records, those records have been uploaded to the Veteran's record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for left ear hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss did not have its onset during active service or within one year thereafter, and it is not otherwise related to active service.



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated by the RO the July 2014 supplemental statement of the case (SSOC).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In June 2010, he was afforded a VA audiologic examination.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the video conference hearing in July 2015, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for SNHL).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as SNHL, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that is has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's military occupation specialty in the Air Force was personnel specialist.  While that job does not lend itself to noise exposure, the Veteran, at his video conference hearing testified that he was assigned to work in a building that was not very far away from where work was being done on aircraft.  He stated "When they would crank them jets up and start running them,...it was just deafening..."  A fellow serviceman wrote (in support of the Veteran's claim) that he served near the same location, which was within approximately 100 yards from the shop or hanger where jets were worked on all day.  "The noise was usually continuous and extremely deafening all day long."  He stated the Veteran worked in the base personnel and most of the time he could not hear the person across the desk talking to him; it went on for 3 years.

The Veteran's STRs are silent for any complaints, treatment or a diagnosis of right ear hearing loss.  His February 1958 service enlistment examination reveals normal ears on clinical evaluation and normal hearing was noted.  His December 1961 service discharge examination showed normal ears on clinical evaluation and whisper voice of 15/15.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Veteran December 1961 discharge audiological evaluation (right ear) indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
-5 (0)

Postservice, the Veteran was seen in April 2010 by a private provider.  He reported at that time that his hearing had been gradually decreasing over the years.  On examination, there was a small amount of cerumen in the right ear that was cleaned.  Audiometric showed borderline neurosensory hearing loss in mid ranges, and more significant high to mid-range loss too.  His air conduction average was 30 bilaterally.  He had type A tympanograms and good speech discrimination.  The impressions were cerumen cleaned and neurosensory hearing loss.  

On June 2010 VA audiology examination, the Veteran reported a significant history of military noise exposure from aircraft engines.  He also reported a history of occasional recreational noise exposure from lawnmowers, weed trimmers and leaf blowers.  He reported loss of hearing over the past 30 years.  The effect on his occupational functioning and daily activities is that he generally has trouble hearing in most settings.  Pure tone thresholds, in decibels for the right ear, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Diagnostic and clinical tests show bone conduction scores consistent with air conduction scores confirming sensorineural-type hearing loss.  Right ear results for the 250 to 8000 Hertz range indicate a normal to profound loss.  The diagnosis was normal to moderately severe SNHL for the right ear.  The examiner opined that the Veteran's hearing loss is less likely as not due to noise exposure in the military.  The rationale for the opinion was the 1958 examination report indicated his hearing was within normal limits and his hearing was within normal limits at the time of his last examination in service, and given the lack of any frequency specific testing from the year after service, indicating that a hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current hearing loss is less likely as not due to noise exposure in the military.

At the video conference hearing, the Veteran testified that he had no exposure to noise prior to entering service; service exposure was the only "real exposure."  Postservice he was employed as an insurance salesman, he worked for a paint company and he retired from a postal service job.

On review, it is not in dispute that the Veteran currently has a right ear hearing loss disability, as right ear SNHL was diagnosed and shown by audiometry on June 2010 VA examination.  The Veteran asserts that he was exposed to noise by virtue of working in close proximity to a location where aircraft was being worked on and the noise from that was deafening.  It may reasonably be conceded, based on his testimony about the conditions of his service, that he had noise trauma in service.  What he must still show to establish service connection for a right ear hearing loss disability is evidence of a nexus between such disability and his service/noise trauma therein.  

The Veteran asserts that he has had right ear hearing loss since service.  He is competent to report such observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's hearing loss disability was not shown in service or for many years thereafter.  He is competent to indicate that his hearing gradually declined following service.  However, his separation examination showed normal right ear hearing.  Consequently, service connection for a right ear hearing loss disability on the basis that it became manifest in service and persisted is not warranted.  

To the extent the Veteran is claiming that right hearing loss began in service and continued since that time, the Board finds that the audiogram at service separation, deemed essentially within normal limits for the right ear by the VA examiner, outweighs his assertion.  The evidence of record does not show he complained of or sought treatment for right ear hearing loss until more than 45 years after his separation from service in 1962.  The Board finds that this lengthy period without treatment weighs heavily against the credibility of the Veteran's assertion of continuity of symptomatology.  

Additionally, the evidence does not show a right ear hearing loss disability for VA compensation purposes was manifested to a compensable degree within the first postservice year.  The initial postservice finding of a right ear hearing loss disability was on private examination in 2010 (more than 45 years postservice).  As right ear SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1137) is not warranted.  

In the absence of a showing of onset in service and continuity thereafter, the analysis turns to whether the Veteran's right ear hearing loss disability may somehow otherwise be related to his service.  Whether an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's lay statements that his hearing loss is related to his service/noise trauma therein are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical literature), and are not probative evidence in this matter.  

The only competent and credible evidence that addresses the matter of a nexus between the Veteran's right ear hearing loss and his service is in the June 2010 VA examiner's opinion.  He opined that the Veteran's right ear hearing loss disability was unrelated to his service/noise trauma therein.  The examiner cited to findings of essentially normal hearing loss on the Veteran's service entrance and separation examinations.  The Board finds the June 2010 VA examiner's opinion to be probative evidence in this matter, as it reflects familiarity with the entire record and cites to data that supports the conclusion.  Accordingly, the preponderance of the evidence is against a finding of a nexus between the Veteran's right ear hearing loss disability and his service/noise trauma therein.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ear hearing loss disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board finds that additional development is necessary to facilitate adequately informed appellate review of the Veteran's service connection claims of left ear hearing loss and tinnitus.  The Veteran contends that his currently diagnosed left ear hearing loss and tinnitus (with diagnoses confirmed by the June 2010 VA examination report) are causally linked to his active duty military service.

The June 2010 VA examiner noted, with regard to the Veteran's left ear, "If results are transcribed to ISO standards there would have been a mild loss at the left ear for 3000Hz[.]"  The December 1961 audiological evaluation indicated pure tone thresholds, in decibels, for the left ear as follows (with the converted ISO units in parentheses):




HERTZ



500
1000
2000
3000
4000
LEFT
-10 (5)
-10 (0)
-5 (5)
25 (35)
10 (15)

This shows the Veteran had some degree of hearing loss in his left ear.  December 1961 service separation examination report shows mild left ear hearing loss with consideration of applicable conversion of ASA units to ISO (ANSI) units.  See Hensley, 5 Vet. App. at 157.  Thus, with respect to the left ear, the June 2010 VA examination report failed to properly address that essential factual element pertinent to the Veteran's claim (showing inservice incurrence).  The June 2010 VA examiner opined, in essence, that even though mild loss was shown at the left ear for 3000 Hertz, overall the Veteran's hearing was still within normal limits for disability purposes; and less likely due to noise exposure in the military.  The Board finds that the June 2010 opinion is inadequate for rating the Veteran's left ear hearing loss, because he did not adequately address by rationale whether current left ear hearing loss is a result of a gradually progression of the hearing loss shown in service in 1961.  A remand is necessary to address this matter.

In addition, on remand the opinion provider should address the matter of tinnitus in relation to the Veteran having left ear hearing loss at the time of the December 1961 service separation examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a supplemental medical opinion to ascertain the nature and likely etiology of any current left ear hearing loss and tinnitus.  The Veteran's entire record must be reviewed by the opinion provider (with examination only if deemed necessary by the provider).  Based on review of the record, please respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that any left ear hearing loss documented at any time during the period of the current claim (to include the April 2010 private audiometry report) is related to any noise exposure during service?  Please consider and discuss as necessary the mild left ear hearing loss (at 3000 Hertz) reported during his separation examination in December 1961.  

(b) Is any current tinnitus at least as likely as not (a 50% or better probability) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  The opinion provider should comment whether it is his or her belief that the tinnitus is a symptom of hearing loss (specifically left ear hearing loss shown on the separation examination in December 1961.  

Please explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.  

2.  The AOJ should then re-adjudicate the claims.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


